         Case 3:17-cv-04056-WHO Document 191 Filed 11/20/20 Page 1 of 3



1    ..Amir M. Nassihi (SBN: 235936)
     anassihi@shb.com
2    Joan R. Camagong (SBN: 288217)
     jcamagong@shb.com
3    SHOOK, HARDY & BACON L.L.P.
     One Montgomery, Suite 2600
4    San Francisco, California 94104
     Tel: 415-544-1900 | Fax: 415-391-0291
5
     James P. Muehlberger (appearance pro hac vice)
6    jmuehlberger@shb.com
     Elizabeth A. Fessler (appearance pro hac vice)
7    efessler@shb.com
     SHOOK, HARDY & BACON L.L.P.
8    2555 Grand Blvd.
     Kansas City, Missouri 64108
9    Tel: 816-474-6550 | Fax: 816-421-5547
10   Attorneys for Defendant
     WELLPET LLC
11
     [Additional Counsel on Signature Page]
12

13                                   UNITED STATES DISTRICT COURT

14               NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION

15   DANIEL ZEIGER, Individually and on Behalf                Case No. 3:17-cv-04056-WHO
     of All Others Similarly Situated,
16                                                            CLASS ACTION
                    Plaintiff,
17                                                            STIPULATION AND [PROPOSED]
            v.                                                ORDER REGARDING WELLPET’S
18                                                            DEADLINE TO FILE A DECLARATION
     WELLPET LLC, a Delaware corporation,                     IN SUPPORT OF PLAINTIFF’S
19                                                            MOTION TO SEAL
                    Defendant.
20

21

22

23          Pursuant to L.R. 6-1(b), 6-2, and 7-12, the Parties in the above-entitled action hereby enter into
24   a stipulation as set forth below.
25          On or before November 20, 2020, Plaintiff intends to file an opposition to WellPet’s motion
26   for summary judgment and a corresponding motion to seal pursuant to L.R. 79-5(e).
27

28

                                                          1          STIPULATION AND (PROPOSED) ORDER
                                                                               Case No. 3:17-cv-04056-WHO
         Case 3:17-cv-04056-WHO Document 191 Filed 11/20/20 Page 2 of 3




1           The Parties have conferred and agree that due to the upcoming holiday and the COVID-19

2    pandemic’s disruption to the schedules of those necessary for preparing the declaration as required

3    by L.R. 79-5(d)(1)(A), additional time is required for WellPet to complete the declaration.

4           IT IS HEREBY STIPULATED THAT:

5           WellPet’s declaration as required by L.R. 79-5(d)(1)(A) will be due 2 weeks after Plaintiffs’

6    opposition to motion for summary judgment and corresponding motion to seal are filed.

7           IT IS SO STIPULATED.

8

9    Dated: November 19, 2020                            Respectfully submitted,

10                                                       SHOOK, HARDY & BACON L.L.P.
11
                                                         By: /s/ Joan R. Camagong
12                                                             Joan R. Camagong
13                                                       Attorneys for Defendant
                                                         WellPet LLC
14

15
     Dated: November 19, 2020                            Respectfully submitted,
16
                                                         LOCKRIDGE GRINDAL NAUEN P.L.L.P.
17
                                                         By: /s/ Rebecca A. Peterson
18                                                             Rebecca A. Peterson
19                                                       Attorneys for Plaintiff Daniel Zeiger
20

21

22
                          Certification of Compliance with N.D. Cal. L.R. 5-1(i)(3)
23
            I hereby certify that pursuant to N.D. Cal. L.R. 5-1(i)(3), I have obtained the authorization
24
     from the above signatories to file the above-referenced document, and that the above signatories
25
     concur in the filing’s content.
26
27                                               By: /s/ Joan R. Camagong
                                                    Joan R. Camagong
28
                                                         2          STIPULATION AND (PROPOSED) ORDER
                                                                            CASE NO. 3:17-CV-04056-WHO
         Case 3:17-cv-04056-WHO Document 191 Filed 11/20/20 Page 3 of 3




1                                    [PROPOSED] ORDER

2          PURSUANT TO STIPULATION, IT IS SO ORDERED.

3

4    Dated: November 20, 2020   _______________________________________
                                            HONORABLE WILLIAM H. ORRICK
5                                           U.S. DISTRICT COURT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                               3      STIPULATION AND (PROPOSED) ORDER
                                                              CASE NO. 3:17-CV-04056-WHO
